Citation Nr: 0321217	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative joint disease of the 
hips.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected low back disorder.  

3.  Entitlement to a higher (compensable) rating for the 
service-connected bilateral patellofemoral syndrome with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to December 
2000.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 RO decision, which granted service 
connection for degenerative joint disease of the hips, a low 
back disorder, and bilateral patellofemoral syndrome with 
degenerative changes, assigning ratings of 20 percent, 10 
percent, and 0 percent, respectively.  The veteran appeals 
for higher ratings.  

In January 2003, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was signed into law 
prior to the receipt of the veteran's claims, essentially 
enhances VA's obligation to notify her about her claims 
(i.e., what information or evidence is required to grant her 
claims) and to assist her in obtaining evidence to support 
her claims of higher initial ratings for service-connected 
disability.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claims of a higher initial rating for the 
service-connected degenerative joint disease of the hips, a 
low back disorder, and bilateral patellofemoral syndrome with 
degenerative changes.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO must also ensure that the veteran 
has been given the requisite time and opportunity to respond.  

Furthermore, at her January 2003 hearing, the veteran 
testified that she had worsening pain with all movements of 
her hips, that movement (stooping and bending) of her low 
back for prolonged periods caused problems, that she 
experienced muscle spasm in her back, that her knees had 
painful motion and were worse than they were at her VA 
examination in April 2001, and that she experienced flare-ups 
of her hips, in particular.  

The veteran underwent a VA compensation examination in April 
2001; however, the Board deems that this examination is not 
adequate for rating purposes in terms of the veteran's hips, 
low back, and knees.  First, the veteran alleges that her 
bilateral knee disability is now worse and that her bilateral 
hip pain was worsening.  Second, the examiner did not report 
hip, back, and knee findings in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that consideration must be 
given to 38 C.F.R. §§ 4.40, 4.45, which require analysis of 
functional loss due to pain in disabilities of the 
musculoskeletal system and inquiry into weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  

Consequently, the veteran should be afforded a VA examination 
to ascertain the current nature and severity of her service-
connected hips, low back, and knees.  

Also at her hearing, the veteran indicated that she was 
treated by a chiropractor in June or July 2002.  The hearing 
transcript indicates that the record would be held "open" 
for a period of 60 days, in order for the veteran to obtain 
the chiropractic treatment records, which included X-ray 
reports.  It does not appear that the records have been 
obtained.  Nevertheless, the veteran should be given another 
opportunity to obtain these records, as well as any other 
additional pertinent treatment records indicated by her.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify her of what information or evidence 
was needed from her and what the VA has 
done and will do to assist her in 
substantiating her claims of a higher 
initial rating for the service-connected 
degenerative joint disease of the hips, 
low back disorder, and bilateral 
patellofemoral syndrome with degenerative 
changes.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for her hips, low back, 
and knees since her April 2001 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  This includes all 
treatment records and X-rays reports, 
dated in June and July 2002, from the 
veteran's chiropractor (referenced in the 
hearing).  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of the service-connected degenerative 
joint disease of the hips, low back 
disorder, and bilateral patellofemoral 
syndrome with degenerative changes.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be performed, to 
include range of bilateral hip, low back, 
and bilateral knee motion in degrees 
(measured with a goniometer).  

The examiner should also indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the hips, low back, and 
knees, and whether there is likely to be 
additional range of motion loss of the 
hips, low back, and knees due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  

4.  Thereafter, the RO must readjudicate 
the claims of a higher initial rating for 
the service-connected degenerative joint 
disease of the hips, low back disorder, 
and bilateral patellofemoral syndrome with 
degenerative changes.  If the claims 
remain denied, send the veteran and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



